Citation Nr: 0505803	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized service with the Special 
Philippine Scouts from May 1946 to March 1949.  He died in 
September 1991, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claims.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran died in September 1991, at age 70, from 
advanced pulmonary tuberculosis (PTB).

3.  The veteran was not service connected for any disease or 
injury incurred or aggravated during active service at any 
time during his lifetime.

4.  PTB is not shown at any time during or within three years 
after service, and is first documented as far advanced in 
1991, over 40 years after he was separated from military 
service.

5.  The veteran lacked qualifying service for entitlement for 
his surviving spouse to nonservice-connected death pension 
benefits.

6.  There was no pending claim at the time of the veteran's 
death, and no monetary benefit was due and unpaid prior to 
his death, and the appellant's claim was filed more than one 
year after the veteran's death.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).

2.  The veteran did not have the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension.  38 U.S.C.A. §§ 101, 107, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.8, 3.203 (2004).

3.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.

The record shows that the RO formally notified the appellant 
of VCAA and the duty to assist in March 2003, prior to the 
initial adverse rating decision issued in August 2003.  This 
notification explained the evidence necessary to substantiate 
her claims, offered to assist her in the collection of any 
evidence she might reasonably identify, and notified her of 
the evidence it was still necessary that she submit.  She was 
provided a point of contact for any assistance or questions 
she might have.  The RO subsequently collected records of the 
veteran's terminal hospitalization at the St. Paul's Hospital 
for inclusion in the file.  The RO made at least two requests 
for the veteran's service medical records, but was told on 
each occasion that no records were available for review, and 
that if such records had existed, they may have been 
destroyed in a fire in 1973.  Certain of the veteran's 
service personnel records were submitted for consideration.  
During the pendency of the appeal, the RO specifically 
notified the appellant that it was necessary that she produce 
evidence that the veteran manifested the disabilities leading 
to his death during or soon after service, but the appellant 
did not forward any such evidence or any release forms for 
the RO to obtain such evidence on her behalf.  In December 
2003, the RO again provided the appellant with formal VCAA 
notice, and in January 2004, the appellant wrote that she had 
no more evidence to submit. 

The Board finds that the appellant has been informed of the 
evidence which she must present and the evidence which VA 
would collect on her behalf, she has been requested to submit 
any evidence she might have in her possession, and the duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  In the 
complete absence of any competent, credible evidence that the 
veteran's death in 1991 from PTB had onset during service or 
manifested to a compensable degree within three years after 
service, the Board finds that there is no duty to obtain such 
a medical opinion.  38 U.S.C.A. § 5103A(d)(2).  

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be presumptively granted for certain specified 
diseases, including PTB which is shown to have become 
manifest to a compensable degree within three years from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim, or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

The appellant claims that her former husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" for VA purposes means a person who served in the 
US Military Service and who was discharged or released 
therefrom under conditions under than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military 
service includes active duty, meaning full-time duty in the 
US Armed Forces.  38 C.F.R. § 3.6.  Armed Forces means the 
United States Army, Navy, Marine Corps, Air Force, or Coast 
Guard, and includes Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders appointed 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military service for the 
purpose of any law of the United States conferring rights, 
privileges, or benefits on any person by reason of the 
service of such person, except for specified benefits 
including disability compensation benefits authorized by 
Chapter 11, Title 38, United States Code.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.8(c)(d).  These specified benefits do 
not include nonservice-connected death pension benefits 
authorized by Chapter 15, Title 38, United States Code.

Service of persons enlisted under § 14, Public Law 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or Original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the US Service Department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a US Service Department document, which 
VA believes to be authentic and accurate, or Service 
Department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997).  In addition, "Service Department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

Analysis:  The only medical evidence on file from St. Paul's 
Hospital indicates that the veteran was admitted to the 
hospital in September 1991, and died the day after admission 
from advanced active PTB.  These records note he was known to 
be diabetic.  Chest X-rays confirmed advanced PTB.

The appellant submitted her initial claim for VA benefits 
based upon her deceased husband's former military service in 
January 2003, some 11 years after the veteran's death.  With 
this application she submitted records confirming the 
veteran's military service from 1946 to 1949.  She also 
submitted evidence of her marriage to the veteran in June 
1949.

Unfortunately, there are no service medical records for 
review and requests for these records resulted in a response 
indicating that if such records had been at the National 
Personnel Records Center, they were located in an area where 
they might have been destroyed in a fire in 1973.  Despite 
several efforts of the RO to get the appellant to attempt to 
produce medical records demonstrating a diagnosis of PTB 
earlier in the veteran's lifetime, she produced no such 
records at any time.  

The only other evidence on file is an unsigned claim by the 
veteran himself which he submitted in June 1979.  Therein, he 
claimed entitlement to service connection for various 
disabilities, including pneumonia and PTB.  This claim form 
was returned because it was unsigned and the veteran never 
followed through and returned a signed application.  The 
veteran did not, in 1979, submit any medical evidence in 
support of any of his claimed disabilities, including PTB.

A preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran is shown to have died as a 
result of PTB in 1991, some 42 years after he was separated 
from service.  It is unfortunate that no service medical 
records are available for review.  Nonetheless, there is a 
complete absence of any competent clinical evidence showing a 
confirmed diagnosis or even any signs or symptoms consistent 
with PTSD at any time during or for decades after the veteran 
was separated from service.  Even in the absence of service 
medical records, it might be logically presumed that if the 
veteran had PTB to a compensable degree within three years 
after service, there might be some medical evidence showing 
treatment for PTB during the period.  Although PTB was 
diagnosed as far advanced at the time of the veteran's death 
in 1991, and the far advanced status certainly indicates that 
the veteran had PTB for a period of months or even years 
prior to the date of death, there is no evidence which in any 
way indicates that the veteran had PTB during service or 
manifested PTB to a compensable degree within three years 
after service.  

The veteran is certified by the US Service Department as 
having served with the New Philippine Scouts from May 1946 to 
March 1949.  He was, however, enlisted pursuant to Public Law 
190 as all enlistments and reenlistments of Philippine Scouts 
in the Regular Army between October 1945 and June 1947 
inclusive were made under the provisions of Public Law 190, 
which constituted the sole authority for such enlistments 
during that period.  Service of enlisted men, enlisted under 
Section 14, Public Law 190, 79th Congress, did not extend 
eligibility for nonservice-connected death pension benefits.  
Accordingly, the veteran's military service is not qualifying 
service which renders the appellant eligible for receipt of 
VA nonservice-connected death pension benefits.  The Service 
Department certification of the veteran's actual military 
service is binding on VA.  Duro v. Derwinski, 2 Vet. App. 430 
(1992).

There was no pending claim at the time of the veteran's death 
and no monetary VA benefit was due and unpaid prior to or at 
the time of his death.  No accrued benefits existed at the 
time of the veteran's death and there are no accrued benefits 
payable to the appellant as a result.  Additionally, a claim 
for accrued benefits must be filed within one year after the 
date of death of the veteran upon whose service the claim is 
based.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  The 
appellant's January 2003 claim was not filed within one year 
of the veteran's death in September 1991.  






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


